           Case 7:21-mj-03814-UA Document 3 Filed 04/09/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                  United States Courthouse
                                                  300 Quarropas St.
                                                  White Plains, New York 10601


                                                   April 9, 2021

BY EMAIL

Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601

       Re:    United States v. Kurtis Lee, 21-MAG-3814

Dear Judge Krause:

    The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed.


                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney for the
                                           Southern District of New York


                                        by: /s/ T. Josiah Pertz
                                           T. Josiah Pertz
                                           Assistant United States Attorney
                                           (914) 993-1966
